                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

PETER HOLYK,                            :

                  Plaintiff             :   CIVIL ACTION NO. 3:17-0435

      v.                                :         JUDGE MANNION

SCRANTON COUNSELING                     :
CENTER,
                                        :
                  Defendant

                              MEMORANDUM

      Pending before the court is the motion for summary judgment, pursuant
to Fed.R.Civ.P. 56, filed by defendant Scranton Counseling Center (“SCC”),
(Doc. 43), with respect to all of the claims against it in the amended complaint
of plaintiff Peter Holyk. (Doc. 39). The plaintiff brings claims of disability
discrimination and retaliation, which allegedly arose during his employment
with the SCC, under the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, and the
Pennsylvania Human Relations Act. SCC contends that plaintiff failed to show
that its proffered reasons for his suspension and demotion were a pretext for
discrimination due to any disability. In the alternative, SCC seeks partial
summary judgment regarding the plaintiff’s retaliation claims. SCC contends
that the court should enter judgment in its favor with respect to plaintiff’s
retaliation claims under the ADEA, ADA, Rehabilitation Act, and PHRA since
plaintiff did not suffer an adverse employment action when he was only given
a verbal warning based on his poor work performance as part of the first step
of a progressive disciplinary process. Based upon the court’s review of the
motion and related materials, SCC’s motion for summary judgment will be
GRANTED with respect to all of the plaintiff’s claims.


I.    MATERIAL FACTS1
      The plaintiff is an adult male with a birth date of October 17, 1952. The
plaintiff began working for SCC in August 1977. He has over 30 years of
experience in the area of intellectual disabilities. Eventually, plaintiff became
Director of Intellectual Disability and Early Intervention Services at SCC. As
Director, plaintiff supervised staff and oversaw compliance with the state and
county documentation requirements.
      Dr. Edward Heffron is the President and Chief Executive Officer of SCC.
Sal Santoli was the Chief Operating Officer of SCC until January of 2017,
when he retired as COO and accepted a senior consultant position with SCC.
Wendy Reed was Santoli’s successor as COO and she served as
Vice-President for Operations of SCC until the end of 2016.
      Alex Groysman, one of the supervisors working for the plaintiff, gave
notice in 2014 that he was resigning from his position. Heffron spoke to
Groysman before he left SCC and told him SCC would like him to stay since
he was a good worker with leadership potential and “that there could be at

      1
        The material facts are derived from SCC’s statement of facts, the
plaintiff’s response, and the exhibits filed by both parties. The court only
includes facts material to the issues in the case, and it does not include legal
conclusions.

                                       2
some point down the line some change in [Director of ID Services].” Heffron
did not recall specifically referencing the plaintiff in his conversation but he did
not tell Groysman that plaintiff was going to reassigned. Groysman left SCC
in March of 2015.
      On October 12, 2015, plaintiff was demoted from Director to the position
of Program Specialist. Plaintiff also received a 3-day suspension without pay.
After he was demoted, plaintiff dropped two supervisory levels with a 10%
reduction in salary. Specifically, plaintiff’s salary was reduced from $70,000
to just under $63,000 when he was demoted.
      Santoli issued a memorandum to plaintiff dated October 12, 2015
detailing the reasons for his demotion and it contained ten dated entries
regarding his deficiencies. Plaintiff prepared a response to Santoli’s
memorandum and he refuted each entry claiming that he did nothing wrong
with respect to each issue.2
      The decision to demote plaintiff was made by Santoli and Heffron, and
they claimed that plaintiff’s demotion was due to numerous concerns over the
years regarding problems with plaintiff’s job performance.
      Santoli testified that from the time be became COO in March of 2011,
he received complaints from multiple staff at SCC that plaintiff was difficult to
work with.

      2
      Since Santoli’s October 12, 2015 memorandum specifying the ten
issues SCC had with plaintiff’s performance and the plaintiff’s response to the
memo are submitted as exhibits, the details of these documents are not fully
repeated herein. (Doc. 51-2, Exs.1 and 2).

                                         3
      Santoli and Heffron also testified about many shortcomings SCC found
with respect to plaintiff’s work as Director prior to his demotion. (Doc. 44-3,
Doc. 44-2).
      According to Santoli’s memorandum, one reason for plaintiff’s demotion
was SCC’s concerns about his performance which began in 2012 when the
hospital system complained that he was unprofessional and abrasive after the
mother of one of SCC’s clients complained about him. Plaintiff was verbally
counseled and he was removed from crisis services for two months.
      Santoli’s memorandum also detailed the following reasons for plaintiff’s
demotion:
      In June 2013, another complaint about plaintiff was lodged this time by
a counselor working for Community Medical Center and she claimed that he
was abusive to her. After this complaint, plaintiff was permanently removed
from crisis services.
      On December 5, 2014, plaintiff sent an email to Santoli regarding
potential threats from a client’s parents toward a staff person but failed to take
any further action to insure the staff person’s safety.
      On February 25, 2015, the County complained that plaintiff’s staff were
not making appropriate referrals for clients to have their needs addressed and
were failing to follow through on the County’s requests for referrals to the
appropriate agencies.
      On April 27, 2015, the Office of Developmental Programs (“ODP”)
informed SCC that a Corrective Action Plan with respect to the training of

                                        4
plaintiff’s staff remained incomplete and unacceptable. As a result, ODP
ordered that plaintiff’s staff could not perform services. Because of the
incomplete Corrective Action Plan with ODP, ODP required proof that all
service notes had been voided and no billing occurred. Santoli testified that
plaintiff’s failure to fulfill ODP’s Corrective Action Plan resulted in a financial
loss to SCC as well as a rebuke from the State Intellectual Disability Oversight
Agency.
      On May 15, 2015, plaintiff left for a dentist appointment when a member
of his staff expressed suicidal thoughts.
      On May 29, 2015, after a client of plaintiff’s program stated that he had
no place to stay for the weekend, plaintiff left work under the belief that it was
acceptable for the individual to stay in a shelter. The County Program
contacted Santoli and he made arrangements for the client to stay with a
family member.
      On June 18, 2015, Santoli was advised by ODP that plaintiff never
completed ODP’s April 2016 request for information about the Harry M.
settlement, a major class action law suit involving the State with deaf
individuals in programs.
      On August 6, 2015, a client of plaintiff’s program became homeless
due to an eviction, but plaintiff made no effort to maintain the individual in his
current housing. Rather, plaintiff advised the individual to stay in a shelter.
      On September 2, 2015, plaintiff sent an email to the County, which is
SCC’s oversight agency and it major source of funding, questioning whether

                                        5
the County has an accurate understanding of the ODP’s regulations.
         Additionally, the County MHMR, one of SCC’s largest clients, withdrew
its entire program from SCC in June or July 2016, which Santoli states was
due, in part, to its dissatisfaction with plaintiff’s poor performance and
leadership with the program. SCC’s loss of the County MHMR program
resulted in loss of SCC’s revenue,
         Santoli and Heffron testified in their depositions that SCC demoted
plaintiff to the position of Program Specialist and suspended him for three
days on October 12, 2015, based on the above deficiencies they found in his
performance as Director.
         In his response to Santoli’s October 12, 2015 memorandum and in his
deposition, plaintiff addressed each deficiency and explained why he did not
believe that he did anything wrong during his tenure as Director.
         During his employment with SCC, plaintiff suffered from an arthritic hip
which limited his mobility and caused chronic pain. Plaintiff testified that he
had “a severe limp and limited mobility with [his] right hip, [i.e.] a pronounced
limp.” He also testified that SCC was “well aware” of his limp. Santoli stated
in his deposition that he “may have” seen plaintiff limp but he thought nothing
of it.
         As a result of his hip problems, plaintiff had hip replacement surgery in
January 2016. At all relevant times, the plaintiff states that SCC was aware
that he was having medical issues with his hip. Plaintiff contends that when
he was demoted, the Program Specialist position exposed him to potentially

                                         6
violent and aggressive individuals, and that SCC deliberately put him in a
position that could result in an injury due to his hip condition and age in an
effort to force him to resign. However, SCC’s evidence shows that at the time
that plaintiff was demoted and suspended in October 2015, Santoli and
Heffron testified that no one at SCC was aware of plaintiff’s medical issues
with his hip. Further, plaintiff admitted that he never told SCC’s management
that he believed his move to the Program Specialist position would cause him
physical harm. Santoli and Heffron also testified that SCC did not become
aware of plaintiff’s issues with his hip until his surgery in January 2016.
      Following his demotion, Joy DeRoberto became plaintiff’s direct
supervisor. DeRoberto was not involved in the decision to demote the plaintiff.
      Plaintiff’s duties as Program Specialist include responsibility for the
overall day-to-day operations of a residential group home for clients, the
supervision of about 12 staff members and their day-to-day operations of the
home, scheduling for staff, attending meetings for clients, reviewing
paperwork and completing reviews on clients residing in the home, and
making sure that staff attend appointments with the clients who reside in
the home.
      On March 25, 2016, plaintiff filed a charge with the Equal Employment
Opportunity Commission (“EEOC”) alleging discrimination by SCC. On
September 2, 2016, Santoli responded to plaintiff’s first EEOC charge. In his
Affidavit responding to plaintiff’s EEOC charge            alleging   disability
discrimination, Santoli averred that he did not know that plaintiff had any

                                      7
disability, and that plaintiff “never made any request for accommodations until
after he had hip surgery in January 2016.” Santoli also averred that before
plaintiff’s surgery, he was informed that plaintiff went to the gym and played
racquet ball every day at lunch time.
      The plaintiff filed a second EEOC charge against SCC on February 13,
2017, alleging retaliation.
      On December 2, 2016, DeRoberto issued a verbal warning to the
plaintiff during a meeting based on his insubordination. DeRoberto
characterized the verbal warning she gave plaintiff as “discipline.” After the
warning, DeRoberto met with Santoli regarding all of the plaintiff’s deficiencies
in his job performance since October 12, 2015, and Santoli directed her to
issue a memorandum. DeRoberto testified that she told Santoli about the
basis for the plaintiff’s alleged insubordination before he directed her to write
the memo.
      Thus, on December 2, 2016, DeRoberto issued plaintiff a memorandum
memorializing the deficiencies she stated in her verbal warning to him. The
five deficiencies noted by DeRoberto were as follows:

      Failed to file an Incident Report into the HCIS System. You were
      insubordinate to your supervisor, Joy DeRoberto when she
      brought to your attention your deficiency with the HCIS system.
      Failed to adequately and properly secure dangerous chemicals.
      Failed to adequately and properly monitor and account for patent
      money. Failed to adequately and properly account for patient
      medication.
      At the time of her deposition, DeRoberto could not remember the


                                        8
underlying facts of plaintiff’s alleged insubordination other than her
recollection that plaintiff was argumentative. Nor could DeRoberto remember
the detailed facts regarding the four other deficiencies of the plaintiff she
referenced in her December 2, 2016 memorandum.
      Plaintiff submitted evidence refuting the five issues regarding his
performance upon which DeRoberto based her December 2, 2016
memorandum.
      When DeRoberto issued plaintiff the verbal warning, she did not know
that he had filed a discrimination charge with the EEOC in March of 2016.
However, Santoli was aware of plaintiff’s discrimination charge with the EEOC
at the time of DeRoberto’s memorandum.
      In his deposition, plaintiff explained that he was not insubordinate and
that he had sent DeRoberto an email regarding the deficiencies in the HCIS
system. He also indicated in the email that there were corrections that needed
to be made to entries that DeRoberto put in and, that she failed to properly
enter. As such, plaintiff stated that he simply pointed out that problems
DeRoberto found with the HCIS reports and the ones that required correction
were her entries.
      Plaintiff is currently age 66 and is still employed by the SCC as a
Program Specialist.


II.   PROCEDURAL BACKGROUND
      In his amended complaint, (Doc. 39), the plaintiff asserts four counts,

                                      9
namely: Count I, a retaliation claim under Age Discrimination in Employment
Act, (“ADEA”)3, 29 U.S.C. §621, et seq.; Count II, disability discrimination and
retaliation under the Americans with Disabilities Act, (“ADA”), 42 U.S.C.
§12131, et seq.; Count III, disability discrimination and retaliation under the
Rehabilitation Act of 19734, (“RA”), 29 U.S.C. §794; and Count IV, disability
discrimination and retaliation under the Pennsylvania Human Relations Act,
(“PHRA”), 43 P.S. §951, et seq. Plaintiff alleges that SCC violated the federal
and state law by engaging in disability discrimination. Plaintiff also raises
retaliation claims against SCC under the ADEA, the ADA, the RA, and the
PHRA.
      On March 29, 2018, SCC filed a motion for summary judgment
regarding all of plaintiff’s claims in his amended complaint, or, in the
alternative, partial summary judgment with respect to his retaliation claims,
pursuant to Fed.R.Civ.P. 56. (Doc. 43). SCC simultaneously filed its

      3
       The court dismissed without prejudice plaintiff’s age discrimination
claim under ADEA he raised in his original complaint, (Doc. 33), and plaintiff
did not re-assert this claim in his amended complaint.
      4
        The substantive standards for determining liability regarding retaliation
and discrimination claims are the same whether suit is filed under the ADA or
the RA. McDonald v. Com. of Pa., 62 F.3d 92, 95 (3d Cir. 1995). Further,
ADEA and PHRA claims are analyzed under the same standard, see Colwell
v. Rite Aid Corp., 602 F.3d 495, 500 n.3 (3d Cir. 2010), and the “analysis of
an ADA claim applies equally to a PHRA claim.” Taylor v. Phoenixville Sch.
Dist., 184 F.3d 296, 306 (3d Cir. 1999) (citing Kelly v. Drexel Univ., 94 F.3d
102, 105 (3d Cir. 1996)). As such, the court will discuss the plaintiff’s
retaliation claims under the ADEA, the ADA, the RA, and the PHRA together.
The court will also discuss the plaintiff’s disability discrimination claims under
the ADA, RA and PHRA together.

                                       10
statement of material facts with exhibits, (Doc. 44), and its brief in support,
(Doc. 45). After being granted an extension, plaintiff filed his responses to
SCC’s statement of material facts with exhibits on May 4, 2018, and his brief
in opposition. (Doc. 51). SCC filed a reply brief on May 18, 2018. (Doc. 52).
       This court’s jurisdiction over the plaintiff’s federal claims is based on 28
U.S.C. §1331. The court can exercise supplemental jurisdiction over plaintiff’s
state law PHRA claims under 28 U.S.C. §1337.


III.   DISCUSSION5
       A.    Legal Standard for Plaintiff’s Claims
       The burden-shifting framework in McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), applies to the plaintiff’s retaliation and discrimination
claims under the ADEA, ADA, PHRA, and RA. See Gavurnik v. Home
Properties, L.P., 227 F.Supp.3d 410, 416 (E.D.Pa. 2017), aff’d. 712
Fed.Appx. 170 (3d Cir. 2017); Williams v. Phil. Hous. Auth. Police Dept. 380
F.3d 751, 760 (3d Cir. 2004) (citation omitted); Wells v. Retinovitreous
Associates, Ltd., 702 Fed.Appx. 33, 35 (3d Cir. 2017).
       The court in Decker v. Alliant Technologies, LLC, 871 F.Supp.2d 413,
425 (E.D.Pa. 2012), explained the McDonnell Douglas burden-shifting


       5
       Since the proper standard regarding a summary judgment motion
under Fed. R. Civ. P. 56(c) are stated in the briefs of the parties, the court
does not repeat it herein. See also Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986); Turner v. Schering-Plough Corp., 901 F.2d 335, 340 (3d Cir.
1990).

                                        11
framework as follows:
      If the plaintiff establishes a prima facie case of [retaliation or]
      discrimination, then an inference of discriminatory motive arises
      and the burden shifts to the employer to articulate a legitimate,
      [nonretaliatory] nondiscriminatory reason for the adverse
      employment action. See Salley v. Circuit City Stores, Inc., 160
      F.3d 977, 981 (3d Cir. 1998). If the employer does so, then the
      burden shifts back to the plaintiff to show that the employer’s
      proffered reason is merely pretext for intentional discrimination.
      Makky, 541 F.3d at 214. The “ultimate burden of persuading the
      trier of fact that the defendant intentionally discriminated against
      the plaintiff remains at all times with the plaintiff.” See Williams v.
      Phila. Housing Auth. Police Dep’t, 380 F.3d 751, 759 n. 3 (3d Cir.
      2004) (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.
      248, 252–53, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981)).
      “The burden to establish a prima facie case is a not an onerous one, but
a prima facie case can allow a court ‘to eliminate the most obvious, lawful
reasons for the defendant’s action.’” Id. (citing Pivirotto v. Innovative Sys.,
Inc., 191 F.3d 344, 352 (3d Cir. 1999).
      B.    Retaliation Claims
      In Counts 1-4, plaintiff alleges retaliation by SCC in violation of the,
ADEA, the AD, the RA, and the PHRA. Plaintiff alleges that SCC retaliated
against him after he filed his initial EEOC charge on March 25, 2016 alleging
disability discrimination, and he claims that SCC had DeRoberto discipline
him after his complaint. Plaintiff alleges that the disciplinary action was taken
in retaliation for his first charge of discrimination with the EEOC and that it
had material adverse consequences affecting the terms, conditions, or
privileges of his employment that caused him harm.
      Under the stated laws, employers are prohibited from retaliating against


                                        12
their employees for engaging in protected activity such as filing a complaint
with the EEOC. Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 188 (3d Cir.
2010); Gavurnik, 227 F.Supp.3d at 420 (“Protected activities under the ADEA
include ‘formal charges of discrimination as well as informal protests of
discriminatory employment practices.’”) (citation omitted); Macknet v.
University of Pennsylvania, 738 Fed.Appx. 52 (3d Cir. 2018) (there was no
dispute by parties that plaintiff’s EEOC charge constituted a protected
activity).
       “To establish a prima facie case of unlawful retaliation in violation of the
ADA [the ADEA, the RA and the PHRA], a plaintiff must show that he
engaged in protected activity, that he suffered adverse action either after or
contemporaneous with the protected activity, and that there was a causal
connection between the employee’s protected activity and the employer’s
adverse action.” Canevari v. Itoh Denki U.S.A., Inc., (M.D.Pa. July 24, 2017)
2017 WL 4080548, *13 (citations omitted), adopted by 2017 WL 4077394
(M.D.Pa. Sep. 14, 2017); Gavurnik, 227 F.Supp.3d at 420.
       SCC argues that plaintiff has failed to show that it took an adverse
action against him after he filed his first EEOC charge in March of 2016
alleging discrimination. It states that plaintiff was only issued a verbal warning
by DeRoberto in December of 2016, and that this was the only disciplinary
action he received after his EEOC complaint. SCC points out that the Third
Circuit has held that “a verbal warning is insufficient to establish an ‘adverse
employment action.’” SCC cites to the following cases for support:

                                        13
      Deans v. Kennedy House, Inc., 587 F. App’x 731, 734 (3d Cir.
      2014)(holding that the plaintiff did not suffer an adverse
      employment action when the defendants gave him oral and
      written warnings and docked his pay by fifteen minutes); see also
      Sconfienza v. Verizon Pennsylvania Inc., 307 F. App’x 619,
      621-22 (3d Cir. 2008) (granting summary judgment on retaliation
      claim where plaintiff was only given a warning); and see also
      Kasper v. Cty. of Bucks, 514 F. App’x 210, 216 (3d Cir. 2013)
      (granting motion to dismiss where a “step 1” disciplinary warning
      was the only allegation of a negative employment action).
See also Mieczkowski v. York City School District, 414 Fed.Appx. 441, 446-47
(3d Cir. 2011) (the Third Circuit specifically recognized that written letters of
reprimand that “do not effect a material change in the terms or conditions” of
one’s employment cannot constitute adverse employment actions.).
      In support of its contention that plaintiff did not suffer an adverse
employment action, SCC also states that there is no dispute that plaintiff
remained employed by SCC in the same position after the warning, and that
he has not presented any evidence that the verbal warning deprived him of
any opportunities, benefits, or pay.
      In Wells, 702 Fed.Appx. at 36 n. 14, the Third Circuit noted that the
correct standard in identifying an adverse employment action regarding a
retaliation claim is “the less restrictive [Burlington N. & Santa Fe Ry. Co. v.
White, 548 U.S. 53, 68, 126 S.Ct. 2405 (2006)] standard, under which ‘a
plaintiff must show that a reasonable employee would have found the
challenged action materially adverse, which in this context means it well might
have dissuaded a reasonable worker from making or supporting a charge of
discrimination.’” Thus, plaintiff points out that he does not have to “establish

                                       14
that the action adversely affected the terms and conditions of his
employment.” Plaintiff presented evidence that DeRoberto followed up her
verbal admonition of him with a memorandum on December 2, 2016, and that
she considered it disciplinary in nature. DeRoberto stated that after the
warning she discussed with Santoli all of the plaintiff’s problems with his job
performance and Santoli told her to issue the memorandum. Further, all of the
deficiencies stated in DeRoberto’s memorandum pertained to plaintiff’s job
duties. As such, plaintiff states, without any citation for support, that “[t]he
issuance of a written disciplinary memorandum to an employee [ ] could
certainly be deemed serious enough to dissuade a reasonable employee from
making a charge of discrimination.”
      In applying the less restrictive Burlington standard to the facts of this
case as required, the court does not find that plaintiff has sufficiently shown
an adverse employment action with respect to his retaliation claims. In Clark
v. Philadelphia Housing Authority, 701 Fed.Appx. 113, 117 (3d Cir. 2017), the
Third Circuit indicated that in Burlington N. & Santa Fe Ry. Co., supra, the
Supreme Court held that “written reprimands did not constitute adverse
employment action sufficient to support a retaliation claim.” The Third Circuit
then found that plaintiff’s retaliation claim failed since she “failed to allege any
facts that suggest that [the unfavorable statement] in her performance review
somehow adversely affected the terms or conditions of her employment.” Id.
See also Conway v. Celtic Healthcare of NEPA, Inc., 2018 WL 3727265
(M.D.Pa. Aug. 6, 2018) (This court found that the defendants’ issuance of a

                                        15
written warning was “insufficient to constitute an adverse employment action
for purposes of the plaintiff’s ADA and PHRA discrimination and retaliation
claims.”).
      Similar to Clark, 701 Fed.Appx. at 117, the written reprimand plaintiff
received in the form of DeRoberto’s December 2, 2016 memorandum did not
constitute an adverse employment action sufficient to support his retaliation
claims because he failed to show that this memorandum “somehow adversely
affected the terms or conditions of h[is] employment” with SCC. Additionally,
the record shows that plaintiff himself was not dissuaded by the December 2,
2016 verbal warning and memorandum from making a subsequent charge
against SCC with the EEOC. As stated, the plaintiff filed a second complaint
against SCC with the EEOC on February 13, 2017, after DeRoberto’s
December 2, 2016 memorandum, raising his retaliation charge.
      Therefore, the court will grant SCC’s motion for summary judgment with
respect to plaintiff’s retaliation claims under the ADEA, ADA, RA, and PHRA.6
      C.     Disability Discrimination Claims
      Plaintiff claims that SCC violated the ADA and the RA since he was
demoted and suspended due to an actual impairment, namely his hip
condition. Section 504 and ADA claims are subject to the same analysis and
thus may be addressed at the same time. See Weidow v. Scranton Sch. Dist.,

      6
       Based on the court’s finding that the plaintiff has failed to establish an
adverse employment action with respect to his retaliation claims, the court
declines to address the alternate bases for SCC’s motion for summary
judgment with respect to these claims. See Conway, supra.

                                       16
460 Fed.Appx. 181, 184 (3d Cir. 2012) (“Because Congress has directed [that
the ADA] be interpreted in a manner consistent with [the Rehabilitation Act],
we will consider [Plaintiff’s] claims under those statutes together.”) (citation
and internal quotation marks omitted).
      The ADA prohibits discrimination “against a qualified individual on the
basis of disability in regard to job application procedures, the hiring,
advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment.” 42
U.S.C. §12112(a). To establish a prima facie case of disability discrimination
under the statute, the plaintiff must show: “(1) he is a disabled person within
the meaning of the ADA; (2) he is otherwise qualified to perform the essential
functions of the job, with or without reasonable accommodations by the
employer; and (3) he has suffered an otherwise adverse employment decision
as a result of discrimination.” Taylor v. Phoenixville School Dist., 184 F.3d
296, 306 (3d Cir. 1999) (citing Gaul v. Lucent Technologies, 134 F.3d 576,
580 (3d Cir. 1998)). The ADA defines a “disability” with respect to an
individual as: “(a) a physical or mental impairment that substantially limits one
or more major life activities of such individual; (b) a record of such impairment;
or (c) being regarded as having such an impairment.” 42 U.S.C. §12102(1).
      Thus, to establish a “disability” under the ADA, plaintiff must prove that
he is substantially limited in performing a major life activity. See 42 U.S.C.
§12102. The ADA Amendments Act of 2008 (“ADAAA”) expanded the scope
of disability and construed the definition of disability in favor of broad

                                       17
coverage. Nonetheless, the ADAAA’s definition of “disability” still remains as
“a physical or mental impairment that substantially limits one or more major
life activities of such individual.” 42 U.S.C. §12102(1). “[M]ajor life activities
include, but are not limited to, caring for oneself, performing manual tasks,
seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,
breathing, learning, reading, concentrating, thinking, communicating, and
working.” 42 U.S.C. §12102(2)(A). Further, with respect to the “‘physical or
mental impairment’ prong of the definition of a disability, EEOC regulations
clarified that ‘the determination of whether an impairment substantially limits
a major life activity requires an individualized assessment’ and ‘should require
a degree of functional limitation that is lower than the standard for
‘substantially limits’ applied prior to the ADAAA.” Riley v. St. Mary Medical
Center, 2014 WL 220734729, *2 (E.D.Pa. May 28, 2014) (citations omitted).
However, “[n]ot every impairment will constitute a disability” within the
meaning of the ADA. Koller v. Riley Riper Hollin & Colagreco, 850 F.Supp. 2d
502, 513 (E.D.Pa. 2012). Under the ADAAA, the qualifying impairment must
still create an “important” limitation. Id.
      Here, the plaintiff’s claim of disability discrimination in his amended
complaint is based only on an actual disability.7 SCC argues that the plaintiff


      7
        On January 29, 2018, the court granted SCC’s motion to dismiss
plaintiff’s “regarded-as” disability claim under the ADA raised in his original
complaint and dismissed this claim without prejudice. However, since the
plaintiff did not re-assert this claim in his amended complaint, (see Doc. 39,
¶62), and did not request an extension of time to do so, the time to amend his

                                        18
has failed to produce sufficient evidence to establish that his medical issues
with his hip substantially limit a major life activity. Although plaintiff testified
that he has a limp, SCC contends that this is insufficient to show that he had
a disability since he had failed to produce any evidence that his hip condition
substantially limited a major life function.
      The plaintiff testified that he walked with “a severe limp and limited
mobility with [his] right hip– a pronounced limp.” He testified that SCC was
well aware of his limp. Santoli testified that while he may have seen plaintiff
limp, he was not aware of plaintiff’s hip condition until his replacement surgery
in January 2016. Further, although plaintiff stated that his program specialist
position “involves spending a lot of time around [people] capable of physically
acting out . . . [and that his] employers were well aware that [he] had a severe
limp and limited mobility with [his] right hip”, he never told SCC that he felt
endangered when he was demoted to the position due to his hip condition.
Significantly, plaintiff at age 66 still remains at the present time in this position.
      In light of the broad coverage the ADAAA provides, the court finds that
plaintiff has produced sufficient evidence that he had a disability at the time



ADA claim a second time to include the “regarded-as” prong of the definition
of a disability has long passed. To the extent plaintiff attempts to add a
“regarded as disabled” claim under the ADA in his brief in opposition,“[i]t is
axiomatic that the complaint may not be amended by the briefs in opposition
to a motion to dismiss.” Heim v. York Cnty. Prison, 3:CV-10-1369, 2013 WL
1414638 (M.D. Pa. Apr. 8, 2013)(citing Pennsylvania ex rel. Zimmerman v.
Pepsico, Inc., 836 F.2d 173, 181 (3d Cir.1988)).The court has thus not
considered these additional allegations.

                                         19
of his suspension and demotion and that his hip condition substantially limited
a major life function. Plaintiff testified that he had a specific limitation
regarding his hip condition and he identified the life activities it impacted, i.e.,
his sever limp when he walked and his limited mobility.
      There is no question that plaintiff’s demotion was an adverse
employment action with respect to his ADA claim. Based on the facts
discussed above, the court finds that plaintiff has established a prima facie
case of disability discrimination under the ADA and the RA.8 It is undisputed
that the plaintiff has no direct evidence of discrimination. Thus, the burden
shifts to SCC to articulate a legitimate, nondiscriminatory reason for the
plaintiff’s demotion and suspension.
      No doubt that pretext cases under the ADA use the familiar McDonnell
Douglas burden-shifting framework. See Willis v. Norristown Area School
Dist., 2 F.Supp.3d 597, 604 (E.D.Pa. 2014).

      8
        The court notes that the Pennsylvania legislature has failed to enact a
an amendment similar to the ADAAA’s relaxed standard for disability. Rubano
v. Farrell Area School Dist., 991 F.Supp.2d 678, 689 n. 7 (W.D.Pa. 2014)
(citing Szarawara v. Cnty. of Montgomery, 2013 WL 3230691, at *2 (E.D.Pa.
June 27, 2013) (holding that the PHRA has not been amended like the
ADAAA to relax the standard for disability, and therefore, it was necessary to
analyze plaintiff's ADA and PHRA claims separately)). Thus, the court must
apply the pre-ADAAA disability standard for plaintiff’s PHRA claim. Under this
standard, the court finds that plaintiff’s scant evidence, discussed above,
regarding how his hip condition substantially limited a major life activity is
insufficient as a matter of law to proceed with his disability claim under the
PHRA. Regardless, as discussed below, even if plaintiff’s evidence is
sufficient to establish he had a disability under the PHRA, he failed to show
that discrimination on the basis of his hip disability was SCC’s real reason for
his demotion and suspension.

                                        20
      The court finds that SCC has met its burden and presented an
abundance of evidence showing that it had ten legitimate, nondiscriminatory
reasons to demote and suspend plaintiff as specified in Santoli’s October 12,
2015 memorandum. See Andersen, 118 F.Supp. 3d at 747 (“In a
discrimination case, the issue before the court is not the fairness of an
employer’s decision to terminate the plaintiff, but whether the record raises an
issue of fact as to whether the decision was motivated by discriminatory
animus.”) (citation omitted). In short, the evidence shows that SCC was
dissatisfied with plaintiff’s job performance as Director and that the problems
with plaintiff’s performance occurred over an extended period of time.
      As such, the burden is now on the plaintiff to prove that SCC’s proffered
reasons for suspending and demoting him were pretextual. Plaintiff argues
that SCC’s reasons for suspending and demoting him were a pretext for
discrimination based on his disability.
      The Third Circuit in Smith, 589 F.3d at 689, stated that after the plaintiff
satisfies the prima facie elements,

      the burden of production shifts to the employer to identify a
      legitimate nondiscriminatory reason for the adverse employment
      action. If the employer does so, the burden of production returns
      to the plaintiff to demonstrate that the employer’s proffered
      rationale was a pretext for age discrimination. At all times,
      however, the burden of persuasion rests with the plaintiff.

      Thus, since SCC has identified many legitimate non-discriminatory

reasons for suspending and demoting the plaintiff, the plaintiff must now

prove pretext by either discrediting its proffered reasons for the employment

                                       21
actions or showing that disability discrimination was more likely than not the

“but for” cause of the actions.

      In order to show pretext, “the employee must point to some evidence,
direct or circumstantial, from which a factfinder could reasonably either (1)
disbelieve the employer’s articulated legitimate reasons; or (2) believe that an
invidious discriminatory reason was more likely than not a . . . determinative
cause of the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.
1994). In order to “discredit the employer’s proffered reason, however, the
plaintiff cannot simply show that the employer’s decision was wrong or
mistaken, since the factual dispute at issue is whether discriminatory animus
motivated the employer, not whether the employer is wise, shrewd, prudent
or competent.” Id. at 765. Moreover, “[t]he fact that an employee disagrees
with an employer’s evaluation of her does not prove pretext.” Billet v. CIGNA
Corp., 940 F.2d 812, 825 (3d Cir. 1991), overruled in part on other grounds,
St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502 (1993). “Rather, the non-moving
plaintiff must demonstrate such weaknesses, implausibilities, inconsistencies,
incoherencies, or contradictions in the employer’s proffered legitimate
reasons for its action that a reasonable factfinder could rationally find them
‘unworthy of credence.’ [Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d
509, 531 (3d Cir. 1992)], and hence infer ‘that the employer did not act for [the
asserted] non-discriminatory reasons.’ Josey v. John R. Hollingsworth Corp.,
996 F.2d 632, 638 (3d Cir. 1993).” Id.


                                       22
      The plaintiff contends that he has established SCC’s reasons for his
suspension and demotion were pretextual largely based on his point-by-point
explanation he provided in which he refuted those reasons upon which Santoli
and Heffron relied to suspend and demote him. Plaintiff’s evidence merely
attempts to show that SCC’s decision was incorrect based on his explanations
that none of the deficiencies were his fault. However, plaintiff has failed to
produce evidence that a discriminatory animus motivated Santoli and Heffron.
There is a complete absence of evidence in this case showing that Santoli
and Heffron were motivated to suspend and demote plaintiff due to his
medical issues with his hip. In fact, when plaintiff was suspended and
demoted, nobody at SCC was aware of his hip condition and his medical
issues pertaining to his hip.
      Thus, plaintiff has failed to present evidence to prove that SCC’s
proffered reasons for suspending and demoting him are merely a pretext for
intentional discrimination with respect to his ADA and RA disparate treatment
claims. Plaintiff has failed to offer sufficient evidence from which a fact finder
could reasonably conclude that the adverse employment decisions taken
against him by SCC were a result of discrimination due to his hip disability,
i.e., he failed to present sufficient evidence to show that his disability was a
determinative factor in SCC’s decision to suspend and demote him.
      Therefore, the court finds that the plaintiff’s evidence fails to create a
genuine issue of material fact to show that SCC’s nondiscriminatory


                                       23
numerous reasons for his suspension and demotion were pretextual. No
reasonable jury could find that the detailed reasons for plaintiff’s suspension
and demotion “were a fabrication or that discrimination [due to his hip
disability] was more likely than not the motivating or determinative cause of
plaintiff’s [demotion].” Willis, 2 F.Supp.3d at 606.
          Since plaintiff’s evidence is insufficient to show disability discrimination
by SCC under the ADA, the court will grant SCC’s summary judgment motion
with respect to this claim. Since the same standard applies to plaintiff’s
disability discrimination claims under the RA and, the PHRA with respect to
a pretext case, SCC is also entitled to summary judgment on these claims as
well. Id. at 604 n. 10.


IV.       CONCLUSION
          Based on the foregoing reasons, the court will GRANT SCC’s motion
for summary judgment with respect to plaintiff’s retaliation claims under the
ADEA, ADA, RA, and PHRA. Further, since the plaintiff has not demonstrated
that SCC’s legitimate, non-discriminatory reasons for his suspension and
demotion were pretextual, SCC’s summary judgment motion will be
GRANTED as to the plaintiff’s disability discrimination claims under the ADA,
the RA, and the PHRA. An appropriate order shall issue.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Date: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0435-02.wpd




                                                                  24
